DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in reply to the response and/or arguments filed for Application 16/969,132 filed on 10 March 2021.
Claim 7 has been canceled. 
Claims 1-6 are currently pending and have been examined.

Information Disclosure Statement

The Information Disclosure Statement filed 10 March 2021 has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Claim Objections

Claim 7 is objected to for the following informalities: The claim recites in part: “… a payment information transaction that includes the electronic signature a77nd a payment amount to the network of the first blockchain …”. Correction is required for the typographical error. 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

In the instant case, method claim 5 is directed towards facilitating the performance of transactions associated with financial activities (e.g., payment, funding, depositing, cancellation, settlement) in an organized manner. Claim 5 is directed to the abstract idea of using rules and/or instructions (conditions) for transmitting and/or generating economic (financial activity-related) data/information (e.g., data gathering and organizing) but for the recitation of generic computer components, which is grouped under the certain methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions (marketing; sales activities or behaviors; business relations); managing personal behavior of relationships or interactions between people (including social activities, teachings, following rules or instructions) grouping, in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). 

Claim 5 recites: “… transmitting, …, a template information transaction that includes a template of a transaction … ; generating, … an electronic signature by using the template of the transaction registered … ; and transmitting, …, a payment information transaction that includes the electronic signature and a payment amount …, wherein a smart contract … verifies the electronic signature included in the payment information transaction by using the payment amount and the template of the transaction, … generates a settlement transaction by using the template of the transaction registered in the first blockchain, the electronic signature, and the payment amount, and transmits the settlement transaction …, and a plurality of output conditions are set to the template of the transaction, and the settlement transaction becomes usable when any one of the plurality of output conditions is satisfied”. Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance). Hence, claim 5 is not patent eligible.

This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as an “first blockchain”, “second blockchain”, “service provider device”, “user device”, “network”, “smart contract”, “generating unit”, represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) implement the acts of using rules and/or instructions (conditions) for transmitting and/or generating economic (financial activity-related) data/information (e.g., data gathering and organizing) but for the recitation of generic computer components.

When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself.  Viewed as a whole, the combination of elements recited in the claims merely describe the concept of using rules and/or instructions (conditions) for transmitting and/or generating economic (financial activity-related) data/information (e.g., data gathering and organizing) but for the recitation of generic computer components, using computer technology. Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 

Independent claim 1 recites substantially the same limitations as claim 5 above and is ineligible for the same reasons. The subject matter of claim 1 corresponds to the subject matter of claim 5 in terms of a system (e.g., machine). Therefore the reasoning provided for claim 5 applies to claim 1 accordingly.  

Claim 6 is directed towards facilitating the performance of transactions associated with financial activities (e.g., payment, funding, depositing, cancellation, settlement) in an organized manner. Claim 6 is directed to the abstract idea of using rules and/or instructions (conditions) for transmitting and/or generating economic (financial activity-related) data/information (e.g., data gathering and organizing) but for the recitation of generic computer components, which is grouped under the certain methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions (marketing; sales activities or behaviors; business relations); managing personal behavior of relationships or interactions between people (including social activities, teachings, following rules or instructions) grouping, in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). 

Claim 6 recites: “… transmits, …, a funding transaction for funding a predetermined amount of deposit; and … generates an electronic signature by using a template of the transaction … and transmits a payment information transaction that includes an electronic signature and a payment amount …, wherein a plurality of output conditions are set to the template of the transaction, 
and a settlement transaction generated … by using the template of the transaction, the electronic signature, and the payment amount becomes usable when any one of the plurality of output conditions is satisfied”. Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance). Hence, claim 6 is not patent eligible.

This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as an “first blockchain”, “second blockchain”, “service provider device”, “user device”, “network”, “smart contract”, “generating unit”, represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) implement the acts of using rules and/or instructions (conditions) for transmitting and/or generating economic (financial activity-related) data/information (e.g., data gathering and organizing) but for the recitation of generic computer components.

When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself.  Viewed as a whole, the combination of elements recited in the claims merely describe the concept of using rules and/or instructions (conditions) for transmitting and/or generating economic (financial activity-related) data/information (e.g., data gathering and organizing) but for the recitation of generic computer components, using computer technology. Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 

Dependent claims 2-4 add further details and contain limitations that narrow the scope of the invention. However, these details do not result in significantly more than the abstract idea itself. As explained in the December 16, 2014 Interim Eligibility Guidance from the USPTO (in reference to the BuySAFE, Inc. v. Google, Inc. decision), further narrowing the details of an abstract idea does not change the § 101 analysis since a more narrow abstract idea does not make it any less abstract. 

Viewed individually and in combination, these additional elements do not provide meaningful limitations to transform the abstract idea such that the claims amount to significantly more than the abstraction itself.

Accordingly, the present pending claims are not patent eligible and are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office Action:

A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-5 are rejected under U.S.C. 103(a) as being unpatentable over Lin et al., US 2017/0046651 A1 (“Lin”), in view of Ben-Ari et al., WO 2017/098519 A1 (“Ben-Ari”), in view of Back et al., US 2016/0330034 A1 (“Back”).

Claim 1:  Lin discloses a settlement system in which a first blockchain and a second blockchain are cooperated, the settlement system comprising: 

a service provider device that transmits a template information transaction that includes a template of a transaction to a network of the first blockchain; (¶¶[0060-0062, 0148-0149])

a user device that transmits, to the network of the first blockchain, a payment information transaction that includes an electronic signature generated by using the template of the transaction registered in the first blockchain and a payment amount; (¶¶[0025, 0059, 0060-0062, 0148-0149])

Lin doesn’t explicitly disclose but Ben-Ari teaches:

a smart contract included in the first blockchain, (Abstract; Page 1 L11-15,  Page 4 L13-26,  Page 6 L9-20)

wherein the smart contract verifies the electronic signature included in the payment information transaction by using the payment amount and the template of the transaction, (Page 5 L1-4, Page 8 L21-24)

the service provider device generates a settlement transaction by using the template of the transaction registered in the first blockchain, the electronic signature, and the payment amount, (Page 1 L11-15,  Page 4 L13-26,  Page 5 L9-14; Page 6 L9-20)

It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Ben-Ari with the invention of Lin as described above for the motivation of facilitating financial transaction/workflow validation and processing in an automated manner. 

Lin further discloses:

and transmits the settlement transaction to a network of the second blockchain, (¶¶[0148-0151])

Lin doesn’t explicitly disclose but Back teaches:

and a plurality of output conditions are set to the template of the transaction, (¶¶[0014, 0019, 0034, 0040, 0043])

and the settlement transaction becomes usable when any one of the plurality of output conditions is satisfied. (¶¶[0014, 0019, 0034, 0040, 0043])

It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Back with the invention of Lin as described above for the motivation of facilitating the transfer of ledger assets between blockchains in an organized manner. 

Claim 2:  Lin in view of Ben-Ari in view of Back discloses the settlement system according to claim 1. Lin doesn’t explicitly disclose: 

wherein the user device transmits a cancellation request of the payment information transaction to the service provider device, (Page 10 L2-8, Page 14 L22-25)

and transmits, to the network of the first blockchain, another payment information transaction for cancellation that includes another electronic signature generated by the service provider device by using a template of another transaction registered in the first blockchain and another payment amount, (Page 5 L1-4, Page 8 L21-24, Page 10 L2-8, Page 14 L22-25)

It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Ben-Ari with the invention of Lin as described above for the motivation of facilitating financial transaction/workflow validation and processing in an automated manner. 

Lin further discloses:

and the service provider device transmits another template information transaction that includes the template of the another transaction to the network of the first blockchain, (Page 1 L11-15,  Page 4 L13-26,  Page 6 L9-20)

Lin doesn’t explicitly disclose but Back discloses:

and if the another payment information transaction registered in the first blockchain is consented, the service provider device transmits, to the network of the first blockchain, a pre-image transaction that includes a pre-image of a hash specified in a hash lock included in the plurality of output conditions. (¶¶[0014-0016, 0018-0019, 0025, 0032, 0034, 0040, 0043, 0088])
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Back with the invention of Lin as described above for the motivation of facilitating the transfer of ledger assets between blockchains in an organized manner. 

Claim 3:  Lin in view of Ben-Ari in view of Back discloses the settlement system according to claim 1. 

wherein the user device transmits, to the network of the second blockchain, a funding transaction for funding a predetermined amount of deposit to a multisig address, (¶¶[0025, 0059, 0148-0151, 0162, 0174])

Lin doesn’t explicitly disclose but Back teaches:

and the funding transaction is set with an output condition that enables a use of the funding transaction only with the electronic signature of the user device after an elapse of a first time period. (¶¶[0014, 0019, 0034, 0040, 0043, 0081-0082])
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Back with the invention of Lin as described above for the motivation of facilitating the transfer of ledger assets between blockchains in an organized manner. 

Claim 4:  Lin in view of Ben-Ari in view of Back discloses the settlement system according to claim 3. Lin doesn’t explicitly disclose but Back teaches: 

wherein the plurality of output conditions include a time lock by which the settlement transaction becomes usable after an elapse of a second time period, and the smart contract verifies whether the second time period is longer than the first time period. (¶¶[0081-0082)]

It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Back with the invention of Lin as described above for the motivation of facilitating the transfer of ledger assets between blockchains in an organized manner. 
Claim 5:  Claim 5, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 1. Accordingly, claim 5 is rejected in the same or substantially the same manner as claim 1.


Claim 6 is rejected under U.S.C. 103(a) as being unpatentable over Lin et al., US 2017/0046651 A1 (“Lin”), in view of Back et al., US 2016/0330034 A1 (“Back”).

Claim 6:  Lin discloses a user device in a settlement system in which a first blockchain and a second blockchain are cooperated, the user device comprising: 

a funding transaction generating unit that transmits, to a network of the second blockchain, a funding transaction for funding a predetermined amount of deposit; (¶¶[0025, 0059, 0060-0062, 0148-0151, 0162, 0174]) 

a payment transaction generation unit generates an electronic signature by using a template of the transaction registered in the first blockchain by a service provider device and transmits a payment information transaction that includes an electronic signature and a payment amount to a network of the first blockchain, (¶¶[0025, 0059, 0148-0151, 0162, 0174])

Lin doesn’t explicitly disclose but Back teaches:

wherein a plurality of output conditions are set to the template of the transaction, and a settlement transaction generated by the service provider device by using the template of the transaction, the electronic signature, and the payment amount becomes usable when any one of the plurality of output conditions is satisfied. (¶¶[0014, 0019, 0034, 0040, 0043])
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Back with the invention of Lin as described above for the motivation of facilitating the transfer of ledger assets between blockchains in an organized manner. 

Claim 7:  (Canceled) 


Conclusion

Claims 1-6 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Clifford Madamba whose telephone number is 571-270-1239. The examiner can normally be reached on Mon-Thu 7:30-5:00 EST Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached at 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLIFFORD B MADAMBA/Primary Examiner, Art Unit 3692